Name: Council Regulation (EEC) No 1151/77 of 17 May 1977 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 6. 77 No L 136/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1151/77 of 17 May 1977 amending Regulation (EEC) No 2727775 on the common organization of the market in cereals THE COUNCIL OF THE EUROPEAN COMMUNITIES, for common wheat of a bread-making quality different from that for which the reference price is fixed ; whereas such measures may be envisaged inter alia for common wheat meeting the minimum requirements for bread-making, in which case a reduc ­ tion will be applied ; Whereas experience has shown that certain varieties of durum wheat comply fully with the qualitative and technological characteristics necessary for pasta manu ­ facture ; whereas a list of these varieties should be esta ­ blished to enable control methods to be simplified, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment ( !), Whereas, pursuant to Article 3 (2) of Council Regula ­ tion (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 3138/76 (3), a reference price for common wheat of bread-making quality is to be fixed for the standard quality deter ­ mined for that cereal ; whereas it is necessary to define the bread-making quality of the common wheat for which the reference price is fixed ; whereas, to avoid encouraging the production of common wheat varieties of insufficient bread-making quality, it is appropriate to fix the minimum requirements at the level of medium bread-making quality ; Whereas it is necessary to specify further the method of calculating the transport component of the target price ; whereas the threshold price should be fixed so that the selling price of an imported product at Duis ­ burg is equal to the target price ; Whereas Article 8 (2) of Regulation (EEC) No 2727/75 provides that special intervention measures may be decided for common wheat of bread-making quality so as to support market development of that cereal in relation to the reference price ; whereas this objective may also be attained by means of support measures The following subparagraph is added to Article 3 (2) of Regulation (EEC) No 2727/75 : 'However, the reference price shall be fixed for common wheat which meets standard quality criteria and medium bread-making quality require ­ ments.' Article 2 The following subparagraph is added to Article 3 (5) of Regulation (EEC) No 2727/75 : 'When inland waterway or sea freight rates are not based on a tariff, transport costs shall be deter ­ mined by taking the average freight rate over the two months with the lowest average rate during the most recent 12-month period for which data are available.' ( ») OJ No C 93, 18 . 4. 1977, p . 11 . (2) OJ No L 281 , 1 . 11 . 1975, p . 1 . (&gt;) OJ No L 354, 24. 12. 1976, p. 1 . No L 136/2 Official Journal of the European Communities 2. 6. 77 Article 3  a component representing the trading margin and transhipment costs at Rotterdam.'Article 4 of Regulation (EEC) No 2727/75 is replaced by the following : 'Article 4 Article 5 The following subparagraph is added to Article 8 (2) of Regulation (EEC) No 2727/75 : These measures may apply to qualities of common wheat of bread-making quality other than those for which the reference price has been fixed .' The Council , acting by a qualified majority on a proposal from the Commission, shall determine the minimum bread-making requirements for common wheat and shall define the medium bread-making quality referred to in Article 3 (2). The method to be used to determine if common wheat meets these requirements or complies with this definition shall be adopted in accordance with the procedure laid down in Article 26.' Article 6 Article 4 The second indent of Article 10 (5) of Regulation (EEC) No 2727/75 is replaced by the following : '  the qualitative and technological characteris ­ tics required of durum wheat to be eligible for aid or, where appropriate, a list of the varieties concerned.' Article 7 Article 5 (4) of Regulation (EEC) No 2727/75 is replaced by the following : '4 . The threshold prices for Rotterdam shall be calculated for the same standard quality as the target price, this latter price being reduced by :  a component representing the cost of transport between Rotterdam and Duisburg, determined in accordance with the criteria laid down in the fifth and sixth subparagraphs of Article 3 (5), and This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 May 1977. For the Council The President J. SILKIN